Title: To John Adams from François Adriaan Van der Kemp, 2 September 1816
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Sir!
Oldenbarneveld 2 Sept. 1816.


When I send you last mail Basanistes, I was so much tortured with head–ache—that it was not in my power, to join to it one single line. The Post-master at first objected—if thus the postage comes higher than you might wish, I only executed your orders but should request—in that case to wait rather for a safe opportunity Perhaps—however—his scruples are unfounded.
You render me nearly enamoured with your Tucker—so you praise him—but I doubt much—if at this side Albanÿ his merits are known—Indeed—I ought to visit now and then N. England—if it was only to obtain a peep in so many valuable works—with which I remain unacquainted—and then you would give me leave, to rise at an early hour—and peruse your admired Tucker before our breakfast was readÿ—then I should carefully peruse once more Barton’s anatomy of melancholy, and entreat, if you did not possess it, to give me a succinct idea of a work of Langbaine in which he exposes Plagiarism—it must have been written about the middle of last century, but I have never met with it.
When I write to you, I always nearly when at the end recollect to have forgotten one or other point in which I wanted instruction—does that not betraÿ a less vigourous memorÿ? I promised—lately in several of our N. papers—two Letters of mr A. and J. to the Society of the Lovers of peace—which I question were intended for publication by either of them. Both Letters are in my opinion characteristic—The one frank and somewhat ex cathedra—the other cautious and circumspect. It is easily to be discovered—that they were not highly gratified but I detest the Publication of Letters—without previous leave of the writers—either by societies or single individuals.
Now to your proposed Essay on grief—your plan is a noble one, and would be a valuable work, if executed in conformity with your intention. I doubt not or it would be adorned with select passages of ancient and modern literature—interspersed with gems of interesting anecdotes—Newton was of your age, when he corrected and improved some of his mathematical workes—and this performance might amuse your hours of leisure during the winter and enrich our scanty literary Suppellex with a cadeau towards New-year—Imperatorem Stantem mori oportere is said of Vespasian blessing his countrymen with a pleasing and instructif farewell is becoming an American President.
Cau, who in the principle point agrees with you, that my large sketch is not to be encouraged in Europe, as the present cabinets, do not wish those principles developed, urges me with all his persuasion, to undertake the task—myself—this however you know is in vain—as I could not undertake it, even if I would—for want of materials. At his request I reviewed the plan for him, and—if his life is prolonged he will publish it on the Continent. Give me the pleasure, if you do not know it already, to inform me of John Q.A.’s opinion of it—what defects, and I doubt not there are, have been pointed at by Him. I consider these of two kinds—of omission—and of arrangement.
Jefferson wished—that I should write the life of J.C. upon his outlines Perhaps—I maÿ draw a sketch—but it shall not be in my power to accomplish the task—as I think it ought to be given upon a far more extensive scale, and if all this was not enough—there comes the Lord of Mount Wollaston with another gigantic scheme—to crush lurking ambition to bring one or other triffle in existence.
If you will not condescend—to bring  to maturity—what you fostered send it to your Tucker—whom you so highly speak of, and command him then, to present me with a copy, joined to his light of Nature, when I engage myself, that I shall not tell in Gath, that he was indebted to you for the plan.
I thank you cordially for the handsome compliment to my Daughter—a father may be permitted to acknowledge, that she in his opinion deserves in some respect such an honorable distinction—but she would not admitt, that she could be the subject of this praise, even—had she been so happÿ—of having been received for some time under your roof—and yet—she must have been very dull—had she not returned from there vastly improved.
My biographÿ—I can assure you without vanity—might fill a whole Letter—making a little allowance for a small tribut of praise. Although I can not saÿ with Jacob, that my years have been few and bad—yet, was it possible, I could not wish to run once more through the same course—tho I do not consider this world as a vale of sorrow. De Lolme—if I am not mistaken—was originally written in French and published in 1774—from which—the Engl. ed. in 1775—was made—in which some passages were omitted. A new edition—in conformity to the English was published at Amst. 1778 with the insertions of these omissions—I do not recollect another.
Blackstone has been published in French—Bruxelles 1774. 6 vol. gr. 8o. In a former letter was a question about Maria—Souverain in his Platonisme devoilé mentions from Hottinger’s Hist. Orient. Lib. ii pag. 227.—that le st Esprit faisont alors (le concile de Nicee) si peu de figure, que quelques Peres de ce concile ne faisoient pas difficulté de donner sa place a la St. Vierge, en la faisant la 3 personne de la Trinite? C’est ce que nous aprenent Elmocinus and Patricides.
If you could drink madeira as I do! you would not be envied—I can not touch it with the finger—it is with me as the old ballad
Il le veulent bien—mais—il ne pouvent pas. I would indulge in it, as conducive to my health—now we are cherrÿ as a medicine—But with so much health and vigorous constitution as my friend Adams yet possesses—and which—may yet be preserved by an Algood Being—encircled with such a familÿ—and surrounded with friends—as you are—you do not want this aid—you at least want nothing from him, whom you continue to obligeYour’s with affectionate regard.


Fr. Adr. vander Kemp


P.S. are you acquainted with c.w. Kæstner’s Introduction of Modern Chemistrÿ?

